 



Exhibit 10.3
FIRST AMENDMENT TO
AMENDED AND RESTATED PURCHASE AGREEMENT
     This FIRST AMENDMENT TO AMENDED AND RESTATED PURCHASE AGREEMENT (the “First
Amendment”), dated as of the 28th day of April, 2006, is made by and among
Horizon Offshore, Inc., a Delaware corporation (the “Issuer”), each subsidiary
of the Parent listed as a “Guarantor” on the signature pages hereto (each a
“Guarantor” and collectively, the “Guarantors”), and the holders listed on the
signature pages hereto (each a “Noteholder” and collectively, the
“Noteholders”).
W I T N E S S E T H:
     WHEREAS, the Issuer and the holders signatory thereto (the “Original
Noteholders”) entered into that certain Purchase Agreement, dated as of May 27,
2004 (the “Original Purchase Agreement”), pursuant to which the Issuer issued to
the Original Noteholders $29,353,343.30 aggregate principal amount of its 18%
Subordinated Senior Notes due March 31, 2007 (the “Notes”);
     WHEREAS, on March 31, 2005, the Issuer and the Original Noteholders entered
into that certain recapitalization letter agreement pursuant to which the
Original Noteholders agreed to, among other things, (i) exchange $22,680,480.34
aggregate principal amount of the Original Notes for shares of Common Stock and
Series B Preferred Stock (the “Exchange Transaction”) such that only
$6,672,862.96 aggregate principal amount of Notes was to remain outstanding
after the consummation of the Exchange Transaction, (ii) amend the terms of the
Notes, and (iii) enter into an amendment and restatement of the Original
Purchase Agreement;
     WHEREAS, the Issuer, the Guarantors and the Noteholders entered into that
certain Amended and Restated Purchase Agreement, dated as of April 30, 2005 (the
“Purchase Agreement”), pursuant to which the terms of the Notes were amended;
and
     WHEREAS, the Issuer, the Guarantors and the Noteholders signatory hereto
desire to amend Schedule 1 to the Purchase Agreement in order to reflect more
accurately the Senior Debt.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and premises contained herein, together with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto have agreed and do hereby agree as follows:
     1. Capitalized terms used in this First Amendment, and not otherwise
defined herein, shall have the meanings assigned to them in the Purchase
Agreement.
     2. Schedule 1 to the Purchase Agreement is hereby deleted in its entirety
and Schedule 1 attached hereto is inserted in lieu thereof.
     3. The Issuer and the Guarantors hereby represent and warrant to the
Noteholders that (i) each of the representations and warranties of the Issuer
and the Guarantors contained in

1



--------------------------------------------------------------------------------



 



the Purchase Agreement are true, correct and complete as of the date hereof and
apply to the execution of this First Amendment and any other documents executed
in connection herewith; (ii) the Issuer and the Guarantors have complied with
all covenants, terms and other conditions set forth in the Purchase Agreement as
of the date hereof; and (iii) there exists no Event of Default as of the date
hereof.
     4. It is further understood and agreed by and among the parties hereto that
all terms and conditions of the Purchase Agreement, except as herein modified,
shall remain in full force and effect.
     5. The parties hereto confirm, severally and not jointly, that to the best
of their knowledge the Noteholders signatory hereto constitute the Required
Holders as that term is defined and used in the Purchase Agreement.
     6. This First Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This First Amendment will be effective when a
counterpart hereof has been executed on behalf of the Issuer, each Guarantor and
the Required Holders.
[Signatures on following pages.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Purchase Agreement to be duly executed as of the day and
year first above written.

              ISSUER:
 
            HORIZON OFFSHORE, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            GUARANTORS:
 
            HORIZON VESSELS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            HORIZON OFFSHORE CONTRACTORS, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
            HORIZON SUBSEA SERVICES, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            HORIZON VESSELS INTERNATIONAL, LTD.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            HORIZEN, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

3



--------------------------------------------------------------------------------



 



              ECH OFFSHORE, S. DE R.L. DE C.V.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            HOC OFFSHORE, S. DE R.L. DE C.V.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            NOTEHOLDERS:
 
            ELLIOTT ASSOCIATES, L.P.
 
       
 
  By:   Elliott Capital Advisors, L.P.,
 
      as General Partner
 
       
 
  By:   Braxton Associates, Inc.,
 
      as General Partner
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            FALCON MEZZANINE PARTNERS, LP
 
       
 
  By:   Falcon Mezzanine Investments, LLC, its
 
      General Partner
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

                  LLOYD I. MILLER
 
           
 
  By:                  
 
      Name:   Lloyd I. Miller
 
          in his individual capacity
 
                MILFAM I, L.P.
 
           
 
  By:                  
 
      Name:   Lloyd I. Miller
 
      Title:   Limited Partner

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
SENIOR DEBT DOCUMENTS

(1)   Loan Agreement, dated March 9, 2006, among Horizon Vessels, Inc., as
borrower, The CIT Group/Equipment Financing, Inc., Merrill Lynch Capital, a
Division of Merrill Lynch Business Financial Services, Inc., Ableco Finance,
LLC, A3 Funding LP, AIG Commercial Equipment Finance, Inc. and GATX Financial
Corporation, as lenders, and The CIT Group/Equipment Financing, Inc., as agent
for the lenders, as amended through the date hereof, and any notes, guarantees,
security agreements and mortgages executed with respect thereto.   (2)   Loan
Agreement, dated June 29, 2001, between Horizon Vessels, Inc. and General
Electric Capital Corporation, as amended through the date hereof, and any notes,
guarantees, security agreements and mortgages executed with respect thereto.  
(3)   Amended and Restated Loan Agreement, executed March 11, 2004 but dated
June 29, 2001, between Horizon Vessels, Inc., Horizon Offshore, Inc. and Horizon
Offshore Contractors, Inc. and General Electric Capital Corporation (successor
in interest to Wachovia Bank, National Association, which was successor by
merger to SouthTrust Bank), as amended through the date hereof, and any notes,
guarantees, security agreements and mortgages executed with respect thereto.  
(4)   Loan Agreement, dated June 30, 2003, between Horizon Vessels International
Ltd. and General Electric Credit Corporation of Tennessee, as amended through
the date hereof, and any notes, guarantees, security agreements and mortgages
executed with respect thereto.   (5)   Term Loan, Guaranty and Security
Agreement, dated as of February 17, 2006, among Horizon Vessels, Inc., as
borrower, Horizon Offshore, Inc., as guarantor, and General Electric Capital
Corporation, as lender, as amended through the date hereof, and any notes,
guarantees, security agreements and mortgages executed with respect thereto.  
(6)   Revolving Credit and Security Agreement, to be dated on or about April 28,
2006, among PNC Bank, National Association (as agent and lender), and Horizon
Offshore, Inc., Horizon Offshore Contractors, Inc., HOC Offshore, S. de R.L. de
C.V., Horizon Marine Contractors (Malaysia) Sdn Bhd, PT Horizon Offshore
Indonesia, Horizon Marine Construction (Mauritius) Ltd. and Horizon Marine
Construction Ltd. (Borrowers), and any notes, guarantees, security agreements
and mortgages executed with respect thereto.   (7)   Loan Agreement, dated
November 1, 2001, by and between Amegy Bank of Texas, N.A. (successor by merger
to Southwest Bank of Texas, N.A.), as lender, and Horizon Vessels, Inc., as
borrower, as amended through the date hereof, and any notes, guarantees,
security agreements and mortgages executed with respect thereto.

